Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 1 of 11 PageID #: 31




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
                vs                             )               4:20-CR-00017-TWP-VTW
                                               )
 CHRISTOPHER HILL (01),                        )
                                               )
                Defendant.                     )


                         NOTIFICATION OF ASSIGNED JUDGE,
                     AUTOMATIC NOT GUILTY PLEA, TRIAL DATE,
                      DISCOVERY ORDER AND OTHER MATTERS


        The United States of America and the defendant are hereby notified:

                                      I. ASSIGNED JUDGE

        The undersigned has been assigned as Judge in the above-captioned case under the Rules

 of this Court upon the filing of an Indictment in the Office of the Clerk, United States District

 Court, New Albany, Indiana.

                                 II. ISSUANCE OF WARRANT

        The United States Attorney for the Southern District of Indiana has requested that the

 Clerk of the Court issue an arrest warrant for the defendant, and also provide a copy of the

 Indictment. The requested process shall now issue.




                                                   1
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 2 of 11 PageID #: 32




                           III. NOT GUILTY PLEA NOW ENTERED

        IT IS ORDERED that a PLEA of NOT GUILTY is now entered of record on behalf of

 the defendant to the charge(s) in the Indictment/Information, without prejudice to the rights of

 the parties to file motions that should be filed before such plea(s).

                                     IV. CHANGE OF PLEA

        IT IS FURTHER ORDERED that in the event the defendant desires to change the NOT

 GUILTY PLEA entered for the defendant this day, the defendant or the defendant's attorney

 acting on behalf of the defendant shall timely notify the Clerk of the Court and the United States

 Attorney for the Southern District of Indiana, prior to trial, by filing a Petition to Enter a Plea of

 Guilty. Copies of this form are available from the Clerk of the Court.

                                       V. TRIAL DATE SET

        IT IS FURTHER ORDERED that the issues of this case shall be tried to a jury in the

 United States Courthouse at 121 West Spring Street, New Albany, IN 47150, commencing at

 9:00 AM on January 25, 2021 in Room 200. If the defendant waives trial by jury, opting

 instead for trial before the Court, the defendant is ORDERED to notify the United States

 Attorney of that intention, after which counsel for the defendant and counsel for the government

 shall file the appropriate motion with the Court as much in advance of trial as possible.

                    VI. ATTORNEY APPEARANCE FOR DEFENDANT;
                    APPOINTMENT OF ATTORNEY FOR DEFENDANT

        IT IS FURTHER ORDERED that defendant's attorney, if any, file a written appearance

 within ten (10) days from defendant's receipt of a summons or arrest warrant. If defendant does

 not have an attorney and is financially unable to employ an attorney in this case, the defendant is

 ORDERED to notify the Clerk of the Court of these facts in writing or in person at the United

 States Courthouse, Room 105, 46 East Ohio Street, Indianapolis, Indiana 46204, telephone

 number (317) 229-3700, within five (5) days of the date of receipt of the summons or arrest


                                                    2
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 3 of 11 PageID #: 33




 warrant. If the defendant is financially unable to obtain representation and chooses to be

 represented by an attorney, counsel will be appointed by the Court.

        IT IS FURTHER ORDERED that if no attorney has filed a written appearance for the

 defendant on or before five (5) days from the date of receipt by the defendant of a summons or

 an arrest warrant, the Clerk of the Court shall, after prompt inquiry, contact the Federal

 Community Defender to inquire and report the status of the defendant's representation.

        NOTICE TO DEFENDANT: You have a constitutional right to represent yourself in

 this case. Faretta v. California, 422 U.S. 806 (1975). If you intend to assert this right, you are

 ORDERED to notify the Court of your intent within five (5) days from the date you received the

 summons or arrest warrant so that the Court may expand upon its advice and make clear to you

 the dangers and disadvantages of self-representation, and so that the record in this case will

 establish that you are acting with full knowledge and understanding of the consequences of your

 choice. The Court cannot represent you in your case. The Court will be unable to obtain all the

 facts and circumstances that an attorney would obtain. If you choose to represent yourself, you

 risk losing your case because of detrimental errors arising from your lack of knowledge of the

 law and criminal procedure. It is almost always preferable that you not represent yourself, but

 that you have the assistance of a qualified lawyer to represent you. Nonetheless, if you persist

 in your desire to represent yourself, the Court may appoint counsel to stand by to render advice

 to you and to assume the responsibilities as your lawyer, should you change your mind and

 desire the assistance of a lawyer.

                                 VII. PRETRIAL DISCOVERY

 A. Disclosure of Evidence by the Government




                                                  3
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 4 of 11 PageID #: 34




 1. Information Subject to Disclosure. IT IS FURTHER ORDERED that after defense counsel

 has entered an appearance, counsel for the government and defense counsel shall confer

 promptly regarding disclosure in accordance with FED.R.CRIM.P. 16 and the requirements below:

        a. Defendant's Oral Statement. Upon the defendant's request, the government must
        disclose to the defendant the substance of any relevant oral statement made by the
        defendant, before or after arrest, in response to interrogation by a person the defendant
        knew was a government agent if the government intends to use the statement at trial.

        b. Defendant's Written or Recorded Statement. Upon the defendant's request, the
        government must disclose to the defendant, and make available for inspection, copying,
        or photographing, all of the following:

               (i) any relevant written or recorded statement by the defendant if:

                                the statement is within the government's possession, custody, or
                                 control; and

                                counsel for the government knows--or through due diligence
                                 could know-- that the statement exists;

               (ii) the portion of any written record containing the substance of any relevant oral
                    statement made before or after arrest if the defendant made the statement in
                    response to interrogation by a person the defendant knew was a government
                    agent; and

               (iii) the defendant's recorded testimony before a grand jury relating to the charged
                    offense.

        c. Organizational Defendant. Upon the defendant's request, if the defendant is an
        organization, the government must disclose to the defendant any statement described in
        Section VII, subsections (a)(1)(A) and (B) if the government contends that the person
        making the statement:

               (i) was legally able to bind the defendant regarding the subject of the statement
                   because of that person's position as the defendant's director, officer, employee,
                   or agent; or

               (ii) was personally involved in the alleged conduct constituting the offense and
                    was legally able to bind the defendant regarding that conduct because of that
                    person's position as the defendant's director, officer, employee, or agent.

        d. Defendant's Prior Record. Upon the defendant's request, the government must
        furnish the defendant with a copy of the defendant's prior criminal record that is within
        the government's possession, custody, or control if counsel for the government knows--or
        through due diligence could know--that the record exists.

                                                 4
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 5 of 11 PageID #: 35




        e. Documents and Objects. Upon the defendant's request, the government must permit
        the defendant to inspect and to copy or photograph books, papers, documents, data,
        photographs, tangible objects, buildings or places, or copies or portions of any of these
        items, if the item is within the government's possession, custody, or control and:

                (i) the item is material to preparing the defense;

                (ii) the government intends to use the item in its case-in-chief at trial; or

                (iii) the item was obtained from or belongs to the defendant.

        f. Reports of Examinations and Tests. Upon the defendant's request, the government
        must permit the defendant to inspect and to copy or photograph the results or reports of
        any physical or mental examination and of any scientific test or experiment if:

                (i) the item is within the government's possession, custody, or control;

                (ii) counsel for the government knows--or through due diligence could know--that
                     the item exists; and

                (iii) the item is material to preparing the defense or the government intends to use
                     the item in its case-in-chief at trial.

        g. Expert witnesses. At the defendant's request, the government must give to the
        defendant a written summary of any testimony that the government intends to use under
        Rules 702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief at trial.
        If the government requests discovery under subdivision (b)(1)(C)(ii) of this section and
        the defendant complies, the government must, at the defendant's request, give to the
        defendant a written summary of testimony that the government intends to use under
        Rules 702, 703, or 705 of the Federal Rules of Evidence as evidence at trial on the issue
        of the defendant's mental condition. The summary provided under this subparagraph
        must describe the witness's opinions, the bases and reasons for those opinions, and the
        witness's qualifications.

        h. Exculpatory Evidence. Any exculpatory evidence must be disclosed pursuant to
        Brady v. Maryland, 83 S.Ct. 1194 (1963).

        i. Other Evidence. Upon Defendant's request, any evidence within the possession of the
        government which the government may introduce at trial pursuant to Rule 404(b),
        Federal Rules of Evidence must be disclosed.

 2. Information Not Subject to Disclosure Requirements. Except as provided in Section

 VII(a)(1) of this Order, this Order does not require the disclosure or inspection of reports,

 memoranda, or other internal government documents made by an attorney for the government or



                                                   5
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 6 of 11 PageID #: 36




 other government agent in connection with investigating or prosecuting the case. Nor does this

 Order require the disclosure of witnesses' names or the discovery or inspection of statements

 made by prospective government witnesses except as provided in 18 U.S.C. § 3500. Expert

 witnesses, however, must be identified as well as a summary of the scope of their anticipated

 testimony provided; see (a)(1)(G) above.

 3. Grand Jury Transcripts. This Order does not apply to the discovery or inspection of a grand

 jury's recorded proceedings, except as provided in Rules 6, 12(h), 16(a)(1), and 26.2 of the

 Federal Rules of Criminal Procedure and Section VII(a)(1)(B)(iii) of this Order.



 B. Defendant's Disclosure

 1. Information Subject to Disclosure. IT IS FURTHER ORDERED that after defense counsel

 has entered an appearance, counsel for the government and defense counsel shall confer

 promptly regarding disclosure in accordance with FED.R.CRIM.P. 16 and the requirements below:

        a. Documents and Objects. If the defendant requests disclosure under Rule 16(a)(1)(E)
        and the government complies, then the defendant must permit the government, upon
        request, to inspect and to copy or photograph books, papers, documents, data,
        photographs, tangible objects, buildings or places, or copies or portions of any of these
        items if:

                (i) the item is within the defendant's possession, custody, or control; and

                (ii) the defendant intends to use the item in the defendant's case-in-chief at trial.

        b. Reports of Examinations and Tests. If the defendant requests disclosure under Rule
        16(a)(1)(F) and the government complies, the defendant must permit the government,
        upon request, to inspect and to copy or photograph the results or reports of any physical
        or mental examination and of any scientific test or experiment if:

                (i) the item is within the defendant's possession, custody, or control; and

                (ii) the defendant intends to use the item in the defendant's case-in-chief at trial, or
                     intends to call the witness who prepared the report and the report relates to the
                     witness's testimony.




                                                   6
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 7 of 11 PageID #: 37




       c. Expert witnesses. The defendant must, at the government's request, give to the
       government a written summary of any testimony that the defendant intends to use under
       Rules 702, 703, or 705 of the Federal Rules of Evidence as evidence at trial, if:

              (i) the defendant requests disclosure under subdivision (a)(1)(G) and the
                   government complies; or

              (ii) the defendant has given notice under Rule 12.2(b) of an intent to present
                   expert testimony on the defendant's mental condition.

       This summary must describe the witness's opinions, the bases and reasons for those
       opinions, and the witness's qualifications.

       d. Notice of Alibi Defense

              (i) Government's Request for Notice and Defendant's Response. As required
                  by FED.R.CRIM.P. 12.1, counsel for the government may request in writing
                  that the defendant notify counsel for the government of any intended alibi
                  defense. The request must state the time, date, and place of the alleged
                  offense. Within 10 days after the request, or at some other time the Court sets,
                  the defendant must serve written notice on counsel for the government of any
                  intended alibi defense. The defendant's notice must state:

                     a) each specific place where the defendant claims to have been at the time
                        of the alleged offense; and

                     b) the name, address, and telephone number of each alibi witness on
                        whom the defendant intends to rely.

              (ii) Disclosing Government Witnesses. Within 10 days after the defendant
                   serves notice of an intended alibi defense under FED.R.CRIM.P. 12.1(a)(2), but
                   no later than 10 days before trial, counsel for the government must disclose in
                   writing to the defendant or the defendant's counsel:

                     a) the name, address, and telephone number of each witness the
                        government intends to rely on to establish the defendant's presence at
                        the scene of the alleged offense; and

                     b) each government rebuttal witness to the defendant's alibi defense.

              (iii) Continuing Duty to Disclose. Both counsel for the government and the
                   defendant must promptly disclose in writing to the other party the name,
                   address, and telephone number of each additional witness if:

                     a) the disclosing party learns of the witness before or during trial; and

                     b) the witness should have been disclosed under Rule 12.1(a) or (b) if the
                        disclosing party had known of the witness earlier.


                                               7
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 8 of 11 PageID #: 38




                (iv) Exceptions. For good cause, the Court may grant an exception to any
                    requirement of subsections (i) - (iii) above.

                (v) Failure to Comply. Upon the failure of either party to comply with the
                    requirements of subsection (d), the Court may exclude the testimony of any
                    undisclosed witness regarding the defendant's alibi. This provision does not
                    limit the defendant's right to testify.


 2. Information Not Subject to Disclosure Requirements. Except for scientific or medical

 reports, Section VII(b)(1) of this Order does not require disclosure or inspection of:

        a. reports, memoranda, or other documents made by the defendant, or the defendant's
        counsel or agent, during the case's investigation or defense; or

        b. a statement made to the defendant, or the defendant's counsel or agent, by:
                (i) the defendant;

                (ii) a government or defense witness; or

                (iii) a prospective government or defense witness.

 3. Continuing Duty to Disclose. A party who discovers additional evidence or material before

 or during trial must promptly disclose its existence to the other party or the Court if:

        a. the evidence or material is subject to discovery or inspection under this Order; and

        b. the other party previously requested, or the Court ordered, its production.

 4. Protective and Modifying Orders. At any time the Court may, for good cause, deny, restrict,

 or defer discovery or inspection, or grant other appropriate relief. The Court may permit a party

 to show good cause by a written statement that the Court will inspect ex parte. If relief is

 granted, the Court will preserve the entire text of the party's statement under seal.

 5. Additional Discovery or Inspection

        a. If additional discovery or inspection is sought, counsel for defendant and counsel for
        the government shall confer within ten (10) days after an appearance by counsel for
        defendant. Such conference shall be conducted with a view to satisfying these requests in
        a cooperative atmosphere without recourse to the Court. Any request may be oral or
        written and opposing counsel shall respond in writing or orally.



                                                   8
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 9 of 11 PageID #: 39




        b. In the event any party thereafter moves for additional discovery or inspection, any such
        motion shall be filed within fifteen (15) days after the appearance by counsel for the
        defendant.

        The motion shall include the following:

                (i) A statement that the conference prescribed in (1) above was held;

                (ii) The date of said conference; and

                (iii) A statement that agreement could not be reached concerning the discovery
                or inspection that is the subject of the motion.

              VIII. PRETRIAL MOTIONS AND EVIDENTIARY HEARINGS

        IT IS FURTHER ORDERED that all MOTIONS (including motions to suppress

 evidence), NOTICES, and REQUESTS of the parties contemplated by the Federal Rules of

 Criminal Procedure and the Federal Rules of Evidence shall be filed within thirty (30) days after

 either the appearance by counsel for the defendant or the notice given by the defendant of the

 assertion of the right of self-representation. Such motions shall comply with the relevant

 provisions of the Federal Rules of Criminal Procedure and the Local Rules of the United States

 District Court for the Southern District of Indiana, which include, among other things,

 accompanying evidence, when appropriate, and briefs, together with tendered orders. The party

 opposing such motions shall respond in like manner within fifteen (15) days. The parties are

 advised that the Court may summarily rule upon all motions except those which require an

 evidentiary hearing. In the event a motion requiring an evidentiary hearing is filed, the parties are

 ORDERED to advise the Court in writing of the need for such hearing when such motion is filed.




                                    IX. PLEA BARGAINING

 A. Legal Standard


                                                  9
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 10 of 11 PageID #: 40




         The defendant is advised that the Supreme Court of the United States has specifically

 approved plea bargaining, holding that it is "an essential component of the administration of

 justice . . . to be encouraged." Santobello v. New York, 404 U.S. 257, 260 (1971). In keeping

 with the directions of the Court of Appeals for the Seventh Circuit, if a plea agreement is

 reached, the defendant personally, counsel for the defendant and counsel for the government are

 each ORDERED promptly to ADVISE this Court TRUTHFULLY and COMPLETELY of all of

 the provisions of ANY PLEA NEGOTIATIONS. The parties are advised that this Court has not

 been and will not be a party to any plea negotiations; however, the parties need not have the

 slightest fear of incurring disapproval of their conduct by the Court merely because the parties

 have engaged in plea negotiations. The Court reserves the right to approve or disapprove the

 recommendations of the parties resulting from such plea negotiations. The provisions of Rule

 11(c) of the Federal Rules of Criminal Procedure dealing with plea agreement procedures will be

 utilized.

 B. Notification to Court of Agreement

         As soon as an agreement is reached, and sufficiently prior to trial to avoid the necessity

 of summoning jurors, the parties shall notify the Court that a trial will not be necessary. The

 Court by separate order may impose a deadline by which time the notice of a plea agreement

 must be conveyed to the Court in order to avoid the imposition of jury costs.

                                    X. SPECIAL SERVICES

         If the defendant or counsel require special services, such as interpreter or hearing

 assistance, written notice of the need for such services should be given to the Clerk of the Court

 as soon as practically possible. If counsel for the defendant or the government requires use of the

 Court's digital evidence presentation system or other technological services at a hearing or at




                                                  10
Case 4:20-cr-00017-TWP-VTW Document 18 Filed 11/19/20 Page 11 of 11 PageID #: 41




 trial, notice must be given to the courtroom deputy of the undersigned at least two weeks prior to

 the trial or hearing.

                             XI. CLERK TO NOTIFY PARTIES

         IT IS ORDERED that the Clerk of the Court issue a copy of this document for service

 upon the defendant at the same time as the summons/arrest warrant and Indictment/Information

 and also cause a copy of this document to be served upon the United States Attorney for the

 Southern District of Indiana.



         ENTERED this 19th day of November, 2020.


                                              s/ Tanya Walton Pratt
                                              United States District Court
                                              Southern District of Indiana




 cc:     United States Marshal
         United States Probation Office
         United States Attorney




                                                 11
